DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-18 are allowable. Claims 7-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups I and II, as set forth in the Office action mailed on 11/23/2021, is hereby withdrawn and claims 7-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
The amendment filed 06/01/2022 has been entered.  Claim(s) 1-18 remain pending in the application.  Applicant’s amendments to the drawings have overcome the drawing objection previously set forth in the Non-Final Office Action mailed 03/02/2022.  Applicant’s amendments to the drawings have overcome the drawing objection previously set forth in the Non-Final Office Action mailed 03/02/2022.  Applicant’s amendments to the Claim(s) have overcome the 112b rejections previously set forth in the Non-Final Office Action mailed 03/02/2022.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 06/01/2022, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1-6 and 13-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 7, and 13, the prior art fails to teach or adequately suggest a method of or apparatus for quenching a steel pipe involving the steps of or equipment for conveying the steel pipe onto a rotatable supporting member that is quenched by nozzles situated in axial and longitudinal directions around the steel pipe, wherein there are swept ranges along the longitudinal direction that have nozzles inclined towards the swept ranges to provide a uniform distribution on the surface of the steel pipe while water is sprayed in an asymmetrical pattern from the inclined spray nozzles.
In particular, the closest prior art, Hoetzl et al. (US 4834344 A) herein Hoetzl, as discussed in the Non-Final Rejection dated 03/02/2022, teaches a method of quenching steel pipe which uses a walking arm, and thus would have a swept range, to convey the steel pipe to a support that rotates the pipe during quenching from nozzles that are situated in axial and longitudinal directions around the steel pipe, however Hoetzl does not specifically teach asymmetrical spraying, and the use of secondary references for meeting asymmetrical spraying such as Mudawar et al. (Experimental and numerical study of quenching complex-shaped metallic alloys with multiple, overlapping sprays) do not teach angling the asymmetrical sprays in such a way that there would be uniform water flow distribution in the longitudinal direction of the steel pipe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734